Title: To James Madison from Turell Tufts, 29 January 1808
From: Tufts, Turell
To: Madison, James



Sir,
Surinam 29 Jany. 1808.

Last evening the Mail Boat arrived from Barbados bringing positive accounts of an Embargo in the UStates, and also of one on all Amer: Vessels at Bds.  The paper which Contains it I herewith transmit.  The Barque Pacific of Salem being ready for Sea, I went on board & urged her immediately departure in expectation that she might be detained: and in the utmost haste I wrote a few lines to You Containing that intelligence.  The Vessel got off, and this morning it is not positively said that any Embargo will take place here, unless so far as to stop American Vessells that may arrive from going elsewhere.  Another Vessel being ready, I am urging the Capt to depart and I hope she will bring you this safe.  Seven Vessels remain  People here are excessively anxious about the part our Country will take, & I answer them, Neither! unless War is declared against the UStates.  Here is Fish enough for 6 months provision.  Of Flour there is not enough for 3 months.  I am respectfully Yr obtservant

T. Tufts

